--------------------------------------------------------------------------------

EXHIBIT 10.40
 
Execution Original
 
TERMINATION AGREEMENT
 
THIS TERMINATION AGREEMENT, dated as of January 20, 2011 (this “Agreement”), is
entered into by and among Mercantile Bancorp, Inc., a Delaware corporation
(“Borrower”), and Great River Bancshares, Inc., a Nevada corporation (“Lender”).
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Amended Loan Agreement (as defined
below).
 
RECITALS
 
WHEREAS, Borrower and Lender are parties to that certain Fourth Amended and
Restated Loan Agreement dated as of April 30, 2009, as amended from time to
time, including the agreements related thereto (collectively, the “Amended Loan
Agreement”);
 
WHEREAS, pursuant to the Amended Loan Agreement, Borrower had borrowed certain
funds from Lender and Lender had agreed to provide a revolving credit facility
to the Borrower; and
 
WHEREAS, each party has satisfied all of its obligations under the Amended Loan
Agreement and now desires to terminate the Amended Loan Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.        Lender acknowledges and agrees that (i) all Obligations (including,
without limitation, for principal, interest and fees) of the Borrower to the
Lender under the Amended Loan Agreement have been paid and satisfied in full;
and (ii) all security interests and other liens granted to or held by Lender in
any property of Borrower as security for such Obligations are hereby released
and discharged.
 
2.        Borrower acknowledges and agrees that the Liquidity Revolving Credit
Period has expired and Lender has no further obligation to Borrower or any other
Obligor to make any loans or provide any other financial accommodations to
Borrower or any Obligor or any of their respective affiliates.
 
3.        The parties agree that the Amended Loan Agreement is hereby terminated
and of no further force or effect.
 
4.        Lender agrees to return to Borrower within ten (10) days of the date
hereof all collateral of Borrower now held by Lender or its Affiliates. Lender
authorizes Borrower to file termination statements for all UCCs previously filed
by Lender with respect to such collateral.
 
 
 
 
KCP-4088553-1
 
 
 

--------------------------------------------------------------------------------

 
 
5.      ON BEHALF OF ITSELF AND EACH OBLIGOR, BORROWER HEREBY RELEASES AND
DISCHARGES LENDER AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS,
AFFILIATES AND ATTORNEYS (COLLECTIVELY, “LENDER’S RELEASED PARTIES”) FROM ANY
AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION
OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN
LAW OR EQUITY, WHICH BORROWER OR ANY OBLIGOR EVER HAD, NOW HAS, CLAIMS TO HAVE
OR MAY HAVE AGAINST ANY OF LENDER’S RELEASED PARTIES ARISING FROM OR IN
CONNECTION WITH THE AMENDED LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY.
 
6.      ON BEHALF OF ITSELF AND ITS AFFILIATES, LENDER HEREBY RELEASES AND
DISCHARGES BORROWER AND EACH OBLIGOR, ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS (COLLECTIVELY, “BORROWERS
RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH LENDER OR ITS
AFFILIATES EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY OF
BORROWER’S RELEASED PARTIES FROM OR IN CONNECTION WITH THE AMENDED LOAN
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
7.      This agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of the Agreement by telecopy shall be effective as an original and
shall constitue a representation that an executed original shall be delivered.
 
8.      This Agreement embodies the entire agreement and understanding between
the parties hereto and supercedes all prior agreements and understandings (oral
or written) relating to the subject matter hereof. This Agreement and the rights
and obligations of the parties hereunder shall be governed by and construed and
interpreted in accordance with the laws of the state of Illinois.
 
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
 
[Remainder of Page Intentionally Left blank]
 
 
 
 
 

KCP-4088553-1 2 

 
 
 

--------------------------------------------------------------------------------

 
 

  Borrower:         MERCANTILE BANCORP, INC.                     By:   /s/ Ted
T. Awerkamp     Name : Ted T. Awerkamp    Title:  President & Chief Executive
Officer                      Lender            GREAT RIVER BANCSHARES, INC.     
                By:   /s/ R. Dean Phillips      Name:  R. Dean Phillips   
Title:  Chairman of the Board 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

KCP-4088553-1 3 

 
 
 